                                                                               JS-6


1

2                        UNITED STATES DISTRICT COURT
3
                       CENTRAL DISTRICT OF CALIFORNIA
4

5    KENNETH FREED,                             ) Case No.
                                                )
6
     Plaintiff,                                 ) 2:19-cv-06699-AFM
7                                               )
8
     v.                                         ) ORDER
                                                )
9    CONVERGENT OUTSOURCING,                    )
10
     INC., T-MOBILE USA, INC., and              )
     DOES 1-10,inclusive,                       )
11
                                                )
12   Defendants                                 )
13

14
             IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18   Dated: September 10, 2019
19

20

21

22

23
                                       ________________________________
                                                 Percy Anderson
24

25                                          United States District Judge
26

27

28




                                        Order to Dismiss - 1
